DETAILED ACTION
Claims 23-24, 26, 28-35, 37 & 39-42 are pending as amended on 10/29/20.

Response to Filing
This action is a supplemental response to the Notice of Allowance mailed on October 29, 2020; the previous Examiner’s Amendment is reproduced below.  Applicant has amended the Application Data Sheet to remove a previously named inventor.

Inventorship
Applicant has corrected inventorship in accordance with 37 CFR 1.48(a) by deleting Martin McNestry as a named inventor.  A new Application Data Sheet has been received on February 1, 2021 (replacing the sheet filed on December 29, 2015) in accordance with 37 CFR 1.76 as well as a processing fee.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Cian O’Brien on September 28, 2020.  The application has been amended as follows: 



a base plate comprising a corner that defines a right angle; 
a labeling station mounted at the corner of the base plate and extending in a first direction from the base plate; 
a wall extending from a lower surface of the base plate in a second direction opposite to the first direction so that a first portion of the base plate is on a first side of the wall and a second portion of the base plate is on a second side of the wall, wherein the wall is oriented at an angle relative to each of a pair of sides of the base plate defining the corner; and
a supply spool support for supporting a spool of label carrying web, a take up spool support for supporting web from which labels have been removed and a first motive apparatus for transporting web from the supply spool support to the take up spool support via the labeling station, wherein the supply spool support, the take up spool support and the first motive apparatus are mounted in the second portion of the [[shaped]] base plate and extend in the first direction from the base plate; 
wherein the labeling station is mounted in the first portion of the base plate;
wherein the wall and the lower surface of the first portion of the base plate define a recess configured to receive a production line.

25. (canceled)

26. (currently amended)   The labeling machine of claim [[25]] 23, wherein the labeling station is mounted to the corner along an upper surface of the first portion of the base 

27. (canceled) 

28. (currently amended)  The labeling machine of claim [[27]] 23, wherein the angle is greater than 0 degrees and less than 90 degrees so that the first wall defines a triangular shaped recess between the wall and [[a]] lower surface of the base plate.

34. (currently amended) A labelling machine comprising: 
a base plate comprising a corner that defines a right angle; 
a labeling station mounted at the corner of the base plate and extending in a first direction from the base plate;               
a wall extending from a lower surface of the base plate in a second direction opposite to the first direction so that a first portion of the base plate is on a first side of the wall and a second portion of the base plate is on a second side of the wall, wherein the wall is oriented at an angle relative to each of a pair of sides of the base plate defining the corner; and
a component configured to supply a plurality of labels affixed to backing paper to the labeling station, said component mounted in the second portion of the shaped base plate and extending in the first direction from the base plate; 
wherein the labeling station is mounted in the first portion of the base plate;
wherein the wall and the lower surface of the first portion of the base plate define a recess configured to receive a production line. 

36. (canceled)   

37. (currently amended)   The labeling machine of claim 34, wherein the labeling station is mounted to the corner along an upper surface of the first portion of the base plate and wherein [[a]] the recess is defined by the lower surface of the first portion of the base plate opposite to the corner. 

38. (canceled)

39. (currently amended)  The labeling machine of claim [[38]] 34, wherein the angle is greater than 0 degrees and less than 90 degrees so that the first wall defines a triangular shaped recess between the wall and a lower surface of the base plate.

41. (currently amended) The labelling machine of claim 34, 
wherein the labelling machine further includes a printer for printing on the labels
and wherein the printer includes a printhead, the printhead being supported by the first portion of the base plate.


and wherein the supply spool support, the take up spool support and the first motive apparatus 



Allowable Subject Matter
Claims 23-24, 26, 28-35, 37 & 39-42 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest labeling machines wherein a labeling head & other components are mounted atop a base plate in two respective portions, and said labeling head is mounted at a right angle corner of said base plate and extending in a first direction, and the underside of said plate has a wall between the two portions and which extends in a second direction opposite the first direction, oriented at an angle relative to the sides defining the right angle corner, wherein said plate and said wall define a recess configured to receive a production line in combination with the other instantly claimed features.  This limitation is present in independent claims 23 & 34, and thus renders these and all associated dependent claims allowable.  The closest prior art teaches other labeling machines with free space adjacent a labeling head in order to place it near the work (US 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661.  The examiner can normally be reached on M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745